Title: To George Washington from Brigadier General William Smallwood, 3 March 1778
From: Smallwood, William
To: Washington, George



Dear Sir,
Wilmington [Del.] March 3d 1778

I received yours of the 1st Instant, in answer to mine by Colo. Proctor, soon after his Departure the Fleet hove in sight, & got up to Marcus hook that Tide, where & at Grubs Landing Numbers of Tories came on Shore, & traded with The Inhabitants; five of whom a Party of ours took, and forced the others on Board, soon after which the whole stood up the River—part of Salem is said to be burnt but it is not confirmed.
From what you write I am in hopes General Wayne has evaded their Manœuvres, and will arrive safe with his Detatchment, & the Cattle he had collected.
In yours of the 25th Feby, you Intimate that you thought the Wives of the British Officers had been sent to Philadelphia soon after the Prize was taken—I am persuaded you must recollect the Embarrassment I was under, & the Delay occasioned by the Field Officers Representation, mode of conducting the Sale, and the Application made to Congress to point out the distribution, & ascertain the Shares & Property in the Prize—I had your direction at that Time to detain the Women, ’till the Military Stores & heavy Baggage &c. cou’d be

removed, & the distribution made, after which, I was to send off, such as might not chuse to go with the Prisoners of War, to Philadelphia, upon which I ordered the Quarter Master to provide Quarters for Mrs Tomlinson, Mrs, and Miss Nairn, the only three who appeared to have any Pretensions to such polite Treatment; the Persons in whose Houses they were Quartered, have repeatedly called on me for the Money, & I have always supposed the Public or themselves wou’d have been accountable, as their detention was order’d from motives of security, Policy, & to promote the Public good, from which considerations even had I have enjoyed the Pleasure of their Company & conversation, I shou’d not have thought myself liable for their Expences—but I fancy upon Reflection you must be conscious I have been fully employed in a less agreeable way perhaps—Any Gentleman commanding at this Post, & under similar Circumstances, will find little Relaxation & Leisure to enjoy the Ladies Company & Conversation, if they discharge their Duty which I have ever endeavor’d to do—However I shall order them to be sent to Philadelphia immediately as the Weather will admit, & shou’d it still be your Sentiments & pleasure that the public or their Friends shou’d not be liable, I must submit to pay it out of my own Pocket—My Officers being intirely out of the Question, and not involv’d in any order given seperate & distinct from their Duty in ⟨The⟩ Military Line.
I have got most of the Books you mention⟨d in⟩ the portable Library, as they are a valuable Collection ⟨& one⟩ not extant in America I wou’d submit the propriety (if ⟨your⟩ word or engagement is not too far past) of their Detention at least till copies cou’d be taken for an impression—but your further Orders on this head shall be punctual⟨ly⟩ obeyed. I have the Honor to be with much Regard yr Excellencys most Obedt Hble Sert

W. Smallwood

